26 Ill. App.2d 389 (1960)
168 N.E.2d 472
Richard Zank, Administrator of the Estate of Lillian Zank, Deceased, Plaintiff-Appellee,
v.
Chicago, Rock Island and Pacific Railroad Company, and Edna Stangle, Defendants-Appellants.
Gen. No. 47,339.
Illinois Appellate Court  First District, First Division.
July 1, 1960.
Erwin W. Roemer, of Chicago (Erwin W. Roemer, Joseph P. Carr, of counsel) for Chicago, Rock Island and Pacific Railroad Company, appellant.
Charles D. Snewind, of Chicago, for Edna Stangle, defendant-appellant.
Joseph Barbera, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE KILEY.
Affirmed.
Not to be published in full.